DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-53, 55, and 59.
Applicant’s arguments in view of the claim amendments, see pages 6-7, filed February 23, 2022, with respect to the 35 U.S.C. 101 rejection of claims 54 and 56-70 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 54 and 56-70 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-12 of the Remarks, filed February 23, 2022, with respect to the rejection(s) of claim(s) 54 and 56-70 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new limitations amended into the independent claim 54 that is read on by prior art.
However, since Lucky and MacKulin are still being used, the Examiner is going to respond to the Applicant’s arguments. 
Regarding Applicant’s argument on page 8 that Lucky does not teach water dumping in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, the Examiner respectfully disagrees. Lucky teaches that there is a motorized valve that is used to purge the storage tank of an excessive amount of water (Paragraph [0019]). Additionally, Lucky teaches that the amount of water in the storage tank corresponds to the storage tank fill preset and that water can be dumped in flight (Paragraphs [0027]) by having the controller control the valves and dumped on the ground (Paragraph [0031]). Paragraph [0031] of Lucky does not teach the intervening of ground personnel as Lucky states that the filling instructions and quantity may be displayed to personnel. The limitation of “the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve” is taught by MacKulin. 
Regarding the Applicant’s argument that MacKulin does not teach or suggest “in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply assembly and an overflow line to thereby divert the supplying of water away from the water storage tank and to the overflow line, and wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve” starting on page 9, the Examiner respectfully disagrees. Under broadest reasonable interpretation the activation of the overflow valve coupling the water supply assembly and the overflow line is met by MacKulin in Paragraphs [0014-0015]. The overflow valve is activated automatically (Paragraph [0017]) where it is not done by ground personnel and the activation is done by the switch (70, Figure 2). The storage tank fill preset can broadly be interpreted as the full tank in MacKulin. Lucky was used to teach the storage tank fill preset, but Lucky can be modified (as seen below in the Claim 54 rejection) to activate the overflow valve. 
Regarding the Applicant’s argument that the combination of Lucky and MacKulin would be unsatisfactory for its intended purpose and there is no suggestion or motivation to combine starting on page 10, the Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Lucky discloses a potable water fill system for an aircraft that has the dump port (38, Figure 1) not only used in the air, as the Applicant noted, but also while the aircraft is on the ground (Paragraphs [0031] and [0023]). The water within the craft can be dumped on the ground (Paragraph [0031]) and the controller (48, Figure 1) can control each of the valves within the system by electrical activation signals (Paragraph [0023]). While the supply of water is stopped once the desired amount of water has been reached (Abstract), the combination with MacKulin was used to teach the limitation. In MacKulin, the water is diverted from the water storage tank to the overflow line once the water storage tank is full (Paragraph [0015]). 
In paragraph [0019] of Lucky, the excessive water can be removed from the tank to the valve (40, Figure 1). Additionally, in paragraph [0027], it states that the computing system may generate a fill amount signal which is used to control a fill valve control signal where the fill valve may be controlled to close. MacKulin teaches an overflow of water is dumped (Paragraphs [0014-0015]) when the tank is filled, which can broadly be interpreted as the storage tank fill preset. Thus, the references can be combined as both remove excess water.

Regarding the Interview Request in the response filed February 23, 2022, the 35 U.S.C. 101 rejection of claims 54 and 56-58 and 60-70 would require additional structure in the claim as well as the 35 U.S.C. 103 rejections below give additional insight as to why the claims are rejected. The Examiner would be willing to conduct the interview after this action if the Applicant would like to conduct an interview. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 56-58, and 60-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "determining based on the storage tank fill preset and the amount of water contained in the water storage tank, that the amount of water contained in the water storage tank corresponds to the storage tank fill preset" in lines 9-11 of the claim.  It is unclear in the limitation if it is a repetition of the two previous steps as it is determining the amount of water or if it is its own step. For purposes of examination the limitation will be considered as its own step. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding the Method Claim:
Claims 54, 56-58 and 60-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Each of the claims 54, 56-58, and 60-70 has been analyzed to determine whether it is directed to any judicial exceptions. 

	Step 2A, Prong 1
	Each of the claims 54, 56-58, and 60-70 recites a method for a non-transitory computer-readable medium that the one or more processors carries out the method for filling a water storage tank onboard of an aircraft, including, receiving a storage tank fill preset indicative of a desired amount of water to be contained in a water storage tank onboard of an aircraft, during supplying of water form a water supply assembly to the water storage tank, periodically, determining an amount of water contained in the water storage tank, determining, based on the storage tank fill preset and the amount of water contained in the water storage tank that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, and in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply assembly and an overflow line to thereby divert the supplying of water away from the water storage tank and to the overflow line, and wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve. 
	Specifically, independent claim 54 (and its dependents) recites a non-transitory computer-readable medium that the computer carries out the method for filling a water storage tank onboard of an aircraft that comprises
A non-transitory computer-readable medium having stored thereon computer program code, wherein the computer program code is configured, when executed by one or more processors, to cause the one or more processors (Additional Element, but a non-transitory computer-readable medium can be considered as a generic computer according to MPEP 2106 (I)) to carry out a method comprising: 
receiving a storage tank fill preset indicative of a desired amount of water to be contained in a water storage tank onboard an aircraft (receiving a storage tank fill preset indicative of a desired amount of water to be contained in a water storage tank on an aircraft is performable in the human mind, which is grouped as a mental process in the 2019 PEG); 
during supplying of water form a water supply assembly to the water storage tank, periodically, determining an amount of water contained in the water storage tank (determining an amount of water contained in the water storage tank periodically during supplying water from the water supply assembly to the water storage tank is performable in the human mind, which is grouped as a mental process in the 2019 PEG);
 determining, based on the storage tank fill preset and the amount of water contained in the water storage tank that the amount of water contained in the water storage tank corresponds to the storage tank fill preset (determining that the amount of water in the water storage tank corresponds to the storage tank fill preset is performable in the human mind, which is grouped as a mental process in the 2019 PEG); and 
in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply assembly and an overflow line to thereby divert the supplying of water away from the water storage tank and to the overflow line (the Examiner submits that the forgoing limitation comprise an abstract idea because they are analogous to a mental process because it can be performed in the human mind), 
wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve (the Examiner submits that the forgoing limitation comprise certain methods of organizing human activity because they are analogous to organizing human activity as it does not require the ground crew to complete the activity).

		As cited above, independent claim 54 is an abstract idea. 
	Further, dependent claims 56-58 and 60-70 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. 

Step 2A, Prong 2
As identified above, independent claim 54 as well as respective dependent claims 56-58 and 60-70 include the additional elements of a computer. Per Applicant’s specification, the computer is nothing more than a general purpose computer (e.g., Page 4, Lines 27-28 to Page 5, Lines 1-7 and Page 8, Lines 7-26 of Applicant’s specification).  
The above-identified abstract idea in independent claim 54 and its respective dependent claims 56-58 and 60-70 is not integrated into a practical application under the 2019 PEG because these claims include no additional elements that improve the functioning of a computer, or any other technology or technical field.  Nor do these claims recite any additional elements that serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, none of these claims recite any additional elements that add a meaningful limitation to the abstract idea because the claimed apparatus or method amounts to simply implementing the above-identified abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent claim 54 and its respective dependent claims 56-58 and 60-70 are not integrated into a practical application under the 2019 PEG.
Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent claim 54 (and respective dependent claims 56-70) is not integrated into a practical application under 2019 PEG.
Additionally, the additional element of having a processor carry out the method is conducted on a generic computer (See MPEP 2106 (I)) which causes it to not add significantly more in the independent claim 54 because it does not impose any meaningful limits on practicing the abstract idea. Also, the additional element can be considered as Field of Use according to MPEP 2106.05 (c).
Accordingly, each of Claims 54, 56-58 and 60-70 is directed to an abstract idea under the 2019 PEG.

Step 2B
None of Claims 54, 56-58 and 60-70 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
As identified above, independent claim 54 and its respective dependent claims 56-58 and 60-70 include the additional elements of a computer. Per Applicant’s specification, the non-transitory computer-readable medium having a stored computer program code that is executed by one or more processors to cause the computer to carry out a method is nothing more than a general purpose computer (e.g., Page 4, Lines 27-28 to Page 5, Lines 1-7 and Page 8, Lines 7-26 of Applicant’s specification, wherein the non-transitory computer-readable medium having a stored computer program code that is executed by one or more processors to cause the computer to carry out a method may include a control module).  In other words, the non-transitory computer-readable medium having a stored computer program code that is executed by one or more processors to cause the computer to carry out a method (the claimed “computer” in independent claim 1 identified above) are used to implement the above-identified abstract idea (e.g. mental process and method of organizing human activity). 
Additionally, as claimed, the control unit merely performs the basic functions of: (i) receiving, processing, and storing data, and (ii) automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Page 4, Lines 27-28 to Page 5, Lines 1-7 and Page 8, Lines 7-26  of the Applicant’s specification, the non-transitory computer-readable medium having a stored computer program code that is executed by one or more processors to cause the computer to carry out a method is described without any structural details to determine a desired amount of water to be contained in a water storage tank onboard of an aircraft, determining an amount of water contained in the water storage tank, determining that the amount of water contained in the water storage tank corresponds to the desired amount of water.  
Accordingly, in light of Applicant’s specification, the term “the non-transitory computer-readable medium having a stored computer program code that is executed by one or more processors to cause the computer to carry out a method” is reasonably construed as a generic computing device (i.e., a computer or control module as described in Page 4, Lines 27-28 to Page 5, Lines 1-7 and Page 8, Lines 7-26 ) which implements the determination identified above.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves (generic recitation of a control unit or no recitation of a control unit) and the specification (does not disclose specific structure of the control units), that the control units require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the above-identified steps of the claimed apparatus and process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the control units to operate.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware (i.e. control unit) performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware (i.e. control unit) is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the control unit because it describes the control unit in a manner that indicates that the control unit is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The above-identified steps of claims 54, 56-58, and 60-70 amount to implementing the above-identified abstract idea on a computer (i.e., computer or control module on Page 4, Lines 27-28 to Page 5, Lines 1-7 and Page 8, Lines 7-26   of Applicant’s specification).  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea and method of organizing human activity of intermediated settlement on a generic computer.
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, claims 54 and 56-70 are directed to applying the above-identified abstract idea on a computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of claims 54, 56-58, and 60-70 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.
Additionally, the additional element of one or more processors to carry out a method is conducted on a generic computer (See MPEP 2106 (I)) which causes it to not add significantly more in the independent claim 54 because it does not impose any meaningful limits on practicing the abstract idea. Also, the additional element can be considered as Field of Use according to MPEP 2106.05 (c).
Therefore, for at least the above reasons, none of claims 54, 56-58, and 60-70 amounts to significantly more than the abstract idea itself. 
Accordingly, claims 54, 56-58, and 60-70 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 56-61, 66, and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky (US 20040186634 A1) in view of MacKulin (US 20100084030 A1) in further view of Burrows (US 20160360919 A1).
Regarding Claim 54:
Lucky discloses supplying an aircraft with water that has:
A non-transitory computer-readable medium having stored thereon computer program code (Paragraphs [0021-0022]), wherein the computer code is configured, when executed by one or more processors (Paragraph [0021]), to cause the one or more processors to carry out the method (Paragraphs [0021] comprising:
receiving a storage tank fill preset indicative of a desired amount of water to be contained in a water storage tank onboard an aircraft (Paragraph [0027]); 
during supplying of water form a water supply assembly to the water storage tank, continuously, determining an amount of water contained in the water storage tank (Paragraph [0027]);
 determining, based on the storage tank fill preset and the amount of water contained in the water storage tank that the amount of water contained in the water storage tank corresponds to the storage tank fill preset (Paragraph [0027]); 
in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve (Paragraphs [0019] and [0027]).
	Lucky does not disclose:
Periodically, determining an amount of water contained in the water storage tank,
in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply assembly and an overflow line to thereby divert the supplying of water away from the water storage tank and to the overflow line,
wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve.
	MacKulin teaches supplying water to an aircraft that has:
In response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset (Paragraph [0015], the storage tank fill preset is the full tank of water), activating an overflow valve (60, Figure 2) fluidly coupling the water supply assembly and an overflow line (Paragraphs [0016-0017]) to thereby divert the supplying of water away from the water storage tank and to the overflow line (Paragraph [0015]),
wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve (Paragraph [0015], the ground crew only shuts off the supply source of water and the valve is automatically moved by the switch (70)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky to include diverting the supply water away from the water storage tank and to an overflow line and supplying water via a supply line to the water storage tank as taught by MacKulin with the motivation to add additional water to the aircraft to provide water for the galleys, ice makers, and coffee brewers. 
	Lucky and MacKulin do not teach:
Periodically, determining an amount of water contained in the water storage tank.
	Burrows teaches a beverage brewing system that has:
Periodically, determining an amount of water contained in the water storage tank (Paragraph [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky and MacKulin to include periodically determining an amount of water contained in the water storage tank as taught by Burrows with the motivation to ensure that the tank is filled and when to add additional water. 
It also would have been obvious to a person having ordinary skill in the art that the controller of Lucky can measure the water in the tank periodically instead of continuously as seen in Burrows. 

Regarding Claim 56:
The above-discussed combination of Lucky, Burrows, and MacKaulin accounts for this subject matter where Lucky discloses receiving the storage tank fill preset comprises receiving a selection of the desired amount of water to be contained in the water storage tank (Paragraphs [0024-0027]).

Regarding Claim 57:
The above-discussed combination of Lucky, Burrows, and MacKaulin accounts for this subject matter where Lucky discloses wherein receiving the selection comprises receiving a selection of a volume of water to be contained in the water storage tank (Paragraphs [0025-0027]).

Regarding Claim 58:
The above-discussed combination of Lucky, Burrows, and MacKaulin accounts for this subject matter where Lucky discloses wherein receiving the selection comprises receiving: a selection of a volume of water to be supplied to the water storage tank (Paragraphs [0025] and [0027]).

Regarding Claim 60:
Lucky discloses:
Wherein activating the overflow valve for causing the supply of water to the water storage tank to be diverted away from the water storage tank (Paragraphs [0019] and [0027]).
Lucky and Burrows do not teach:
Wherein activating the overflow valve comprises moving the overflow valve from a first position, in which water is prevented from flowing between the water supply assembly and the overflow line, and allowed to flow between the water supply assembly and the water storage tank, to a second position in which water is prevented from flowing between the water supply assembly and the water storage tank, and allowed to flow between the water supply assembly and the overflow line.
MacKulin teaches:
Wherein activating the overflow valve comprises moving the overflow valve from a first position, in which water is prevented from flowing between the water supply assembly and the overflow line, and allowed to flow between the water supply assembly and the water storage tank (Paragraph [0014]), to a second position in which water is prevented from flowing between the water supply assembly and the water storage tank, and allowed to flow between the water supply assembly and the overflow line (Paragraphs [0015-0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky and Burrows to include activating the overflow valve comprises moving the overflow valve from a first position, in which water is prevented from flowing between the water supply assembly and the overflow line, and allowed to flow between the water supply assembly and the water storage tank, to a second position in which water is prevented from flowing between the water supply assembly and the water storage tank, and allowed to flow between the water supply assembly and the overflow line as taught by MacKulin with the motivation to indicate that the tanks is filled by having the water dump onto the ground.
It also would have been obvious to a person having ordinary skill in the art that the computer can control the valves in Lucky in which it can also control the valves in MacKulin. 

Regarding Claim 61:
The above-discussed combination of Lucky, Burrows, and MacKaulin accounts for this subject matter where Lucky discloses wherein the overflow valve (40, Figure 1) comprises a motorized valve (Paragraph [0019]).

Regarding Claim 66:
The above-discussed combination of Lucky, Burrows and Mackulin accounts for this subject matter where Lucky teaches wherein the overflow line connects the overflow valve (40, Figure 1) to an overboard dump port (38, Figure 1) of the aircraft. Additionally, MacKulin teaches wherein the overflow line (50, Figure 2) connects the overflow valve (60, Figure 2) to an overboard dump port (18, Figure 2) of the aircraft.


Regarding Claim 69:
The above-discussed combination of Lucky, Burrows, and MacKulin accounts for this subject matter where Lucky discloses wherein receiving the storage tank fill preset comprises receiving input from one or more of: a water level sensor (22, Figure 1) for determining an amount of water contained in the water storage tank; and a flow sensor (26, Figure 1 and Paragraph [0019]) for determining the rate of flow of water into the water storage tank. 

Regarding Claim 70: 
Lucky discloses:
Activating the overflow valve (Paragraphs [0019] and [0027]).
Lucky and Burrows do not teach:
Wherein activating the overflow valve is performed when the aircraft is not in flight.
MacKulin teaches:
Wherein activating the overflow valve is performed when the aircraft is not in flight (Paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky and Burrows to include activating the overflow valve is performed when the aircraft is not in flight is not in flight as taught by MacKulin with the motivation to not over pressurize the tank.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of MacKulin in further view of Burrows and Ausman (US 20070142980 A1).
Regarding Claim 62:
	Lucky discloses:
		A computer (48, Figure 1) that can transmit instructions (Paragraph [0027]); and 
the overflow valve (40, Figure 1).
	Lucky, Burrows, and MacKulin do not teach:
Prior to activating the overflow valve, determining the aircraft is in pre-takeoff taxi mode.
	Ausman teaches sensing attributes on an aircraft that has:
Determining that the aircraft is in a pre-takeoff taxi mode (Paragraphs [0027] and [0062-0063], the taxi mode can be before takeoff). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky, Burrows, and MacKulin to include determining that the aircraft is in a pre-takeoff taxi mode as taught by Ausman with the motivation to relay information to the pilot in order to reduce possible plane crashes. 
Lucky has a control system that controls the valves during the water supplying process (Paragraphs [0021-0022]). A person having ordinary skill in the art before the effective filing date would find that the control system of Lucky could be modified to include the control system being able to determine what mode the aircraft is in as seen in Ausman prior to diverting the water supply. 

Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of MacKulin in further view of Burrows, Hara (JP 5834058 B2).
Regarding Claim 64:
Lucky discloses:
Receiving the storage tank fill preset (Paragraph [0027]) and a computer (48, Figure 1) in an aircraft. 
Lucky and Burrows do not teach:
Prior to receiving the storage tank fill preset, determining that the aircraft is in parked mode. 
	MacKulin teaches:
		The aircraft is grounded prior to filling with potable water (Paragraphs [0014-0015]).
Lucky, Burrows, and MacKulin do not teach:
Prior to receiving the storage tank fill preset, determining that the aircraft is in parked mode. 
	Hara teaches a parking assistance device that has:
Determining that the vehicle is in park mode (Paragraph [0039], the controller can determine and control the parking brakes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky, Burrows, and MacKulin to include determining if a vehicle is in park mode as taught by Hara with the motivation to prevent the transport from moving. 
It would also be obvious through the combination of Lucky, MacKulin and Hara that a controller can determine if the parking brake is engaged before receiving the storage tank fill preset. 

Regarding Claim 65:
The above-discussed combination of Lucky, MacKulin, Burrows, and Hara accounts for this subject matter where Hara teaches wherein determining the vehicle is in the parked mode comprises determining that the parking brake of the vehicle is activated (Paragraph [0039]). It would also be obvious through the combination of Lucky, MacKulin, Burrows, and Hara that a controller can determine if the parking brake is engaged on the aircraft. 

Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of MacKulin in further view of Burrows, Rosero (DE 102011117234 A1).
Regarding Claim 67:
Lucky discloses:
	The storage tank fill preset is determined by using various parameters such as flight length (Paragraph [0026]).
Lucky, Burrows, and MacKulin do not teach:
	Wherein the storage tank fill preset is based on historical water consumption data. 
Rosero teaches a water refueling management system that has:
Wherein the storage tank fill preset is based on historical water consumption data (Paragraph [0052]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lucky, Burrows, and MacKulin to include the storage tank fill preset is based on historical water consumption data as taught by Rosero with the motivation to update the water management system to determine the predicted water consumption. 

	Regarding Claim 68:
The above-discussed combination of Lucky, MacKulin, Burrows, and Rosero accounts for this subject matter where Rosero teaches wherein the historical water consumption data comprises historical data from previous flights (Paragraph [0052]). 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of MacKulin in further view of Ausman, Burrows, and Farley (US 20030130769 A1).
	Regarding Claim 63:
	Lucky discloses:
		A computer (48, Figure 1) that can transmit instructions (Paragraph [0027]); and 
	Lucky, Burrows, and MacKulin do not teach:
Wherein determining that the aircraft is in the pre-takeoff taxi mode comprises determining the parking brake of the aircraft is deactivated. 
	Ausman teaches:
Wherein determining that the aircraft is in a pre-takeoff taxi mode (Paragraphs [0027] and [0062-0063], the taxi mode can be before takeoff). 
Lucky, Ausman, Burrows, and MacKulin do not teach:
Wherein determining that the aircraft is in the pre-takeoff taxi mode comprises determining the parking brake of the aircraft is deactivated. 
 Farley discloses an aircraft transmission system that has:
Wherein determining that the aircraft is in the pre-takeoff taxi mode comprises determining the parking brake of the aircraft is deactivated (Paragraph [0030]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky, Ausman, Burrows, and MacKulin to include wherein determining that the aircraft is in the pre-takeoff taxi mode comprises determining the parking brake of the aircraft is deactivated as taught by Farley with the motivation to not interfere with other avionic equipment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palm (US 20050103725 A1) teaches a system for sanitizing and refilling potable water that has a computer, a water storage tank, an overflow line, and a valve. 
Kennedy (US 20120048405 A1) teaches an aircraft drainage system that has a drain mast, a water storage tank, an overflow line and a valve. 
Nolan (US 20100133155 A1) teaches a water distribution system that has a storage tank, a drain port, a fill port, an overflow line, and a valve. 
MacKulin 2 (US 8074933 B2) teaches an aircraft graywater ejection system that has a drain mast, an overflow line and a storage tank. 
Reed (US 8720217 B2) teaches galley refrigeration equipment that has a drain valve, an overflow line, and water storage tanks. 
Ehrardt (US 5769124 A) teaches a fresh water supply system for an aircraft that has a storage tank, an overflow line, a drain port, and a valve. 
Lindauer (US 20050126927 A1) teaches a water supply system for an aircraft that has a drain port and storage tanks. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753      
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753